NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  _____________

                              Nos. 17-2106 & 19-1767
                                  _____________

                                 PETE JOHNSON,
                                        Petitioner

                                            v.

                          ATTORNEY GENERAL OF THE
                          UNITED STATES OF AMERICA,
                                       Respondent
                             _____________________

            On Petition for Review from the Board of Immigration Appeals
                              BIA-1 No. A028-208-956
                Immigration Judge: The Honorable Walter A. Durling
                             _______________________

                             Argued September 26, 2019

          Before: SMITH, Chief Judge, McKEE, and PHIPPS, Circuit Judges

                              (Filed: December 4, 2019)

Augustus J. Golden [ARGUED]
Covington & Burling
850 10th Street, N.W.
One City Center
Washington, DC 20001
      Counsel for Petitioner Pete Johnson

William P. Barr
Virginia M. Lum
Margaret A. O’Donnell


                                            1
Gregory A. Pennington, Jr. [ARGUED]
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
       Counsel for Respondent Attorney General of the United States of America

                               _______________________

                                      OPINION ∗
                               _______________________

SMITH, Chief Judge.

       The Board of Immigration Appeals (BIA) dismissed Petitioner Pete Johnson’s

appeal of an order of removal and denied his motion to reopen proceedings. For the reasons

set forth below, we will deny his consolidated petitions for review.

                                             I.

       Johnson, a native and citizen of Liberia, gained admission to this country as a

refugee in 1994. He received lawful permanent residency the following year.

       In April 2015, Johnson pled guilty to manufacturing, delivering, or possessing with

intent to manufacture or deliver a controlled substance, 35 Pa. Stat. and Cons. Stat. Ann. §

780-113(a)(30), and was sentenced to a maximum of three years of probation. According

to the criminal information, the drug involved was heroin. After pleading guilty in

February 2016 to two counts of terroristic threats with intent to terrorize another under 18


∗
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.


                                             2
Pa. Cons. Stat. § 2706(a)(1), Johnson was sentenced to six to twenty-four months in prison.

Determining that these convictions constituted aggravated felonies, the U.S. Department

of Homeland Security served Johnson with a Form I-862, Notice to Appear, charging him

as removable. 1

       Johnson appeared pro se at his first removal hearing, held on August 24, 2016, in

York, PA. At the Immigration Judge’s (IJ) prompting, Johnson acknowledged his drug

conviction involving heroin and the terroristic threats convictions. The IJ determined that

these were aggravated felonies rendering Johnson deportable.            See 8 U.S.C. §

1227(a)(2)(A)(iii) (“Any alien who is convicted of an aggravated felony at any time after

admission is deportable.”). Although Johnson initially opted to appeal the IJ’s decision,

he changed his mind and requested an application for asylum. The IJ stated that the

application would be mailed to him shortly.

       When the IJ held a further hearing on October 12, 2016, Johnson was represented

by counsel. The IJ noted that at the prior hearing, he had “sustained the grounds of

[Johnson’s] removability based on the evidence of the Government and held it over for, for

a 589.” 2 JA 279. The IJ referenced “a 589” several more times as he discussed the need




1
  According to the Notice to Appear, Johnson was also subject to removal based on two
crimes involving moral turpitude, but the Immigration Judge did not rely on this basis for
removal.
2
 See I-589, Application for Asylum and for Withholding of Removal, U.S. Citizenship &
Immigration Servs. (May 23, 2019), https://www.uscis.gov/i-589 (offering Form I-589

                                              3
for further proceedings now that Johnson had counsel. 3 The IJ scheduled a further hearing

for November 9, 2016, but it was later rescheduled for December 21, 2016.

       At the final hearing in December, the IJ rendered an oral decision reiterating that

the drug and terroristic threats convictions constituted aggravated felonies and ordering

Johnson’s removal to Liberia. Referring to the drug conviction, the judge noted that the

information identified the drug as heroin. He did not refer to any Form I-589, nor did

Johnson or his then-counsel make any comment on the record concerning such a form.

       After retaining new counsel, Johnson appealed to the BIA, stating in entirety: “The

Immigration Judge’s removal order deprived Respondent’s constitutional rights to due

process of law under both the United States and the Commonwealth of Pennsylvania




indicating it can be used to apply for asylum and for withholding of removal under both
U.S. immigration law and the Convention Against Torture).
3
  Of particular interest, the IJ had the following exchange with Johnson’s then-counsel that
is reprinted here with clerical edits:

       Judge:        He’s not eligible for [temporary protected status (TPS)] --
       Counsel:      It can --
       Judge:        -- because of his conviction. Because --
       Counsel:      I understand that but it can’t --
       Judge:        -- I have a feeling it’s going to be a 589 or nothing.
       Counsel:      -- they can’t send him back to Liberia at this point with the
                     TPS.
       Judge:        Well, that’s why we have a 589, potential, coming up. He had
                     indicated he did have a fear of return.
       Counsel:      Correct.
       Judge:        So I have that document. Okay?

JA 284-85.

                                             4
Constitution.” JA 272. He checked the box on the Notice of Appeal form to indicate that

he would file a brief as well. But when Johnson’s counsel timely sought an extension of

time to file that brief, it was rejected—after the briefing deadline—because it listed an

incorrect alien registration number. When counsel filed a corrected extension request, the

BIA denied it as untimely. On April 19, 2017, the BIA dismissed the appeal on the merits.

      Johnson timely petitioned this Court for review of the BIA’s final order of removal,

see 8 U.S.C. § 1252(b)(1), which this Court stayed. The Court referred the Attorney

General’s motion to dismiss for lack of jurisdiction to a merits panel and appointed new

counsel for Johnson. 4 Counsel pursued additional documents from the government,

including “the I-589 form referenced during the October 12, 2016 hearing,” JA 154, but

the government invoked 8 U.S.C. § 1252(b)(4)(A) to justify its refusal to produce any

documents beyond the certified administrative record.

      Separately, Johnson sought reopening of the BIA proceedings on January 2, 2019,

but the agency denied his motion as untimely. In the BIA’s view, the request was untimely

from either of two perspectives. Based on the arguments in the motion, the agency

considered whether it should be construed as a motion for reconsideration of putatively

errant rulings by the IJ and/or BIA. But Johnson had not identified an exception to the

thirty-day deadline for motions for reconsideration. See 8 U.S.C. § 1229a(c)(6)(B). Nor

was Johnson exempt from the ninety-day deadline for motions to reopen, 8 U.S.C. §


4
 The Court expresses its appreciation for Augustus J. Golden’s able representation of the
petitioner on a pro bono basis.

                                            5
1229a(c)(7)(C)(i), for he failed to furnish “evidence of a material change in country

conditions that was unavailable and undiscoverable during the initial proceeding.” JA 176

(citing 8 U.S.C. § 1229a(c)(7)(C)(ii)). When Johnson timely sought our review of the

denied motion to reopen, that petition was consolidated with his pending petition. 8 U.S.C.

§ 1252(b)(6).

                                             II.

       We have authority to review a final order of removal, 8 U.S.C. § 1252(a)(1), such

as the BIA’s dismissal of an appeal, Abdulai v. Ashcroft, 239 F.3d 542, 545-46, 548-49 (3d

Cir. 2001), or its denial of a motion to reopen, Cruz v. Att’y Gen., 452 F.3d 240, 246 (3d

Cir. 2006). But our jurisdiction does not extend to any issue that a petitioner failed to

exhaust in the administrative process. See 8 U.S.C. § 1252(d)(1); Castro v. Att’y Gen., 671
F.3d 356, 365 (3d Cir. 2012).

       When the BIA denies a motion to reopen proceedings, we consider whether the

agency abused its discretion by acting in a manner that is “arbitrary, irrational, or contrary

to law.” Filja v. Gonzales, 447 F.3d 241, 251 (3d Cir. 2006) (quoting Sevoian v. Ashcroft,

290 F.3d 166, 170 (3d Cir. 2002)) (internal quotation marks omitted). We examine de novo

the BIA’s legal determinations and its “application of law to uncontested facts.” Ilchuck

v. Att’y Gen., 434 F.3d 618, 621 (3d Cir. 2006).

                                             III.

       Of Johnson’s four claims in this consolidated review, three concern his dismissed

appeal. Because all three are unexhausted, we lack jurisdiction to reach their merits.


                                              6
                                            A.

       In Johnson’s view, he suffered a Fifth Amendment due process violation when he

was deprived of “an opportunity to present any arguments” for asylum, withholding of

removal, and protection under the Convention Against Torture, despite “first stat[ing] his

intent to raise such arguments at the August 24, 2016 hearing.” Pet.’s Br. at 6, 21. There

is no evidence, however, that Johnson ever followed through on that intention, despite a

number of opportunities to do so.

       Most importantly, Johnson could have sent a Form I-589 to the IJ. No such

submission appears in either the original certified administrative record or the supplement

filed in the consolidated proceedings. That lacuna is conspicuous because our review is

limited to “the administrative record on which the order of removal is based.” 8 U.S.C.

§ 1252(b)(4)(A). Johnson maintains that “[i]t is unclear whether the IJ received an I-589

form or not.” Pet.’s Br. at 21 n.3. He tries to exploit an ambiguous comment by the IJ at

the October 12, 2016 hearing about “hav[ing] that document.” Supra note 3. But we are

not persuaded that this vague comment establishes that Johnson made the filing necessary

to trigger asylum proceedings during removal. See 8 C.F.R. § 208.3 (providing that “[a]n

asylum applicant must file Form I-589”); id. § 208.2(b) (recognizing IJ’s “exclusive

jurisdiction over asylum applications filed by an alien who has been served a . . . Form I-

862, Notice to Appear, after the charging document has been filed with the Immigration

Court”).




                                            7
       To prepare the I-589, either pro se or through counsel, Johnson would have had to

assemble extensive personal information, answer sensitive questions about his past

experiences and present fears, and sign the form under penalty of perjury. Johnson

eventually did so when he attached an I-589 to his motion to reopen BIA proceedings. Yet

Johnson’s current counsel, at oral argument, was unable to confirm that his client had

previously submitted an I-589 to the IJ.

       Compounding this glaring omission, there is no record that Johnson or his then-

counsel developed his arguments for asylum or related protections at the October 12, 2016

hearing, the December 21, 2016 hearing, or anytime in between.

       Still, Johnson could have raised the alleged due process violation in his appeal to

the BIA. Because he did not file a brief, he effectively stood on his Notice of Appeal. But

that Notice referred only generically to one or more due process violations in a single

sentence that lacked any reference to a right to file an I-589. This Court requires only

“some effort, however insufficient, to place the Board on notice of a straightforward issue

being raised on appeal.” Bin Lin v. Att’y Gen., 543 F.3d 114, 121 (3d Cir. 2008) (quoting

Joseph v. Att’y Gen., 465 F.3d 123, 126 (3d Cir. 2006)) (internal quotation marks omitted).

That said, “the nature of the notice provided is central to the inquiry of exhaustion because

only notice that is legally sufficient will afford the BIA an opportunity to resolve the

controversy in the first instance.” Hoxha v. Holder, 559 F.3d 157, 161 (3d Cir. 2009).

Even a terse Notice of Appeal would have supplied grist to the administrative process if it




                                             8
had identified the issue with some specificity. Simply invoking a broad constitutional

doctrine without making any specific allegations does not do so.

       Johnson failed to exhaust his claim that he should have had a chance to seek asylum

and related protections, so we lack jurisdiction to reach the merits. Castro, 671 F.3d at

365.

                                               B.

       Johnson also asserts that the IJ erred as a matter of law by relying on a charging

document, without corroboration, to determine that his drug conviction involved heroin.

By affirming, the BIA purportedly committed the same error. The record does not reflect

any attempt to raise this issue with the IJ or the BIA. In the absence of exhaustion, we

have no jurisdiction to consider it now. Id.

                                               C.

       Johnson sees another due process violation in the BIA’s rejection of his

then-counsel’s timely extension request. Johnson could have raised this argument at least

twice before the agency. When the BIA denied the untimely corrected request, its notice

to Johnson expressly identified an opportunity to submit a tardy brief with an

accompanying motion for consideration of such a brief. Johnson filed no such brief and

no such motion. Nor did Johnson raise this issue in a timely motion for reconsideration of

the BIA’s dismissal of his appeal. Even to the extent his motion to reopen actually sought

reconsideration of the BIA’s putative errors, it did not raise this issue. We thus have no

jurisdiction to consider this unexhausted claim. Id.


                                               9
                                            IV.

       Johnson’s only other claim concerns the BIA’s determination that his motion to

reopen did not show material evidence of a change in country conditions. Such motions

must be based on “new facts” that are “supported by affidavits or other evidentiary

material.” 8 U.S.C. § 1229a(c)(7)(B). But Johnson’s motion to reopen—filed more than

ninety days after the BIA’s dismissal—was impermissibly tardy unless it fell within the

following exemption:

       “There is no time limit on the filing of a motion to reopen if the basis of the
       motion is to apply for relief under sections 1158 or 1231(b)(3) of this title
       and is based on changed country conditions arising in the country of
       nationality or the country to which removal has been ordered, if such
       evidence is material and was not available and would not have been
       discovered or presented at the previous proceeding.”

Id. § 1229a(c)(7)(C)(ii) (footnote omitted); 8 C.F.R. § 1003.2(c)(3)(ii) (implementing

regulation); see also id. § 1229a(c)(7)(C)(i) (ordinarily ninety-day deadline). Johnson

indeed sought reopening to apply for asylum under Section 1158, withholding of removal

under Section 1231(b)(3), and CAT protection. And the remainder of the implementing

regulation was satisfied, he argued, because political conditions had changed in his native

Liberia. 5




5
  Johnson’s proposed I-589 also sought asylum and other protection based on his alleged
sexual orientation. The BIA found no showing of a material change in Liberian conditions
for bisexual individuals like Johnson. He does not challenge the BIA’s conclusion that it
could not reopen proceedings on those grounds.


                                             10
       According to his proposed I-589, before Johnson’s family emigrated from Liberia,

a rebel group imprisoned his parents during the Liberian civil war and threatened them

with death. Johnson himself, who was a child at the time, was directly at risk too: “One of

my father’s nephews joined the rebels and personally swore to kill my mother and me if

we ever returned to Liberia.” JA 138. At the time of his motion to reopen, members of the

rebel group were in power in Liberia, and the relative who made the threats remained in

the country.

       Disregarding his counsel’s arguments, the BIA focused on what it deemed to be

Johnson’s evidence. 6 But the agency’s review did not unearth anything novel since “the

time of his 2017 hearing” 7 that could warrant a motion to reopen. JA 177. Moreover,


6
  The BIA considered the statements in Johnson’s proposed Form I-589, but it is not clear
whether the agency reviewed the other attachments to his motion to reopen. See JA 176
(“As the respondent has not submitted a separate statement, we look to his asylum
application as evidence of his factual allegations (Motion, Tab 9).”). The attachments at
those other “tabs” contain the evidence supporting Johnson’s assertions in the I-589 itself.
Johnson challenges only the agency’s conclusion, not the scope of the evidence that it
reviewed. In any case, if and to the extent that the BIA erred by improperly limiting the
scope of review, “we will view [the] error as harmless and not necessitating a remand to
the BIA [for] it is highly probable that the error did not affect the outcome of the case,” for
reasons we will address below. Li Hua Yuan v. Att’y Gen., 642 F.3d 420, 427 (3d Cir.
2011).
7
 The BIA’s reference to a “2017 hearing” is another apparent error that neither party raises.
We are unaware of any agency hearings in this case in 2017. The only hearings took place
before the IJ in 2016, so the BIA probably made a typographical mistake. If, instead, the
BIA was referring to its own proceedings in 2017, the agency erred substantively by using
the wrong point of reference to assess whether country conditions had changed. See Filja,
447 F.3d at 252-54 (determining that previous “proceeding” under 8 U.S.C. §
1229a(c)(7)(C)(ii), or “hearing” under implementing regulation 8 C.F.R.
§ 1003.2(c)(3)(ii), refers to most recent before IJ, not BIA). The difference, however, is

                                              11
Johnson had not identified any material developments to exempt his filing from the

ordinary time limit. Any change did not meet the Section 1229a(c)(7)(C)(ii) standard, the

agency determined:

       “The fact that members of the current government include individuals who
       were in power, and/or supported the rebels, at the time when his family
       resided in Liberia, and that a family member continues to threatened [sic]
       harm against [Johnson], without more, fails to reflect a material change for
       purposes of reopening.” 8

JA 177 (citing cases regarding ongoing conditions or slight changes in conditions). He

now argues that the agency erred as a matter of law by “fail[ing] to consider [] evidence,”

Pet.’s Br. at 31, of “[t]he re-emergence of the political party responsible for the applicant’s

[and his family’s] prior persecution,” id. (quoting Shardar v. Att’y Gen., 503 F.3d 308, 315

(3d Cir. 2007)) (internal quotation marks omitted). 9



only about four months between the last IJ hearing in December 2016 and the BIA decision
in April 2017. The record does not reflect a material change in country conditions during
that period, so any such error is harmless. See Li Hua Yuan, 642 F.3d at 427.
8
  The BIA may have conflated Johnson’s allegation that the threatening relative remains in
Liberia, with an allegation that the relative has issued threats continuously or recently. The
latter notion is not supported by the record. But the BIA has evidently determined that
Johnson would not prevail even if the relative is still issuing threats, so any error is again
harmless. See Li Hua Yuan, 642 F.3d at 427.
9
  Framing this as a legal issue, rather than a factual one, may be an attempt to skirt a
jurisdiction-stripping provision. We are unable to address questions of fact arising from
final orders of removal against aliens convicted of aggravated felonies, but we are not
precluded from considering questions of law. See 8 U.S.C. § 1252(a)(2)(C), (D). We
believe that Johnson raises, not a pure legal issue, but an “issue[ ] of application of law to
uncontested facts.” Ilchuk, 434 F.3d at 621. Evaluating the application of law to fact is
within our authority even if the jurisdiction-stripping provision applies to this case. See id.


                                              12
       We disagree with Johnson’s contention that certain precedents about regime

change—raised in one sentence of his motion to reopen—dictate a different outcome. See

Shardar, 503 F.3d 308, Filja, 447 F.3d 241. If a political party that persecuted Johnson

regained power during the relevant time period, that could rise to the level of a change in

country conditions. See Shardar, 503 F.3d at 314-15. But Johnson has not shown that

kind of political transition between the last IJ hearing in December 2016 and his motion to

reopen filed in January 2019. Johnson’s motion to reopen did attach some evidence of

political success for a few Liberian politicians who allegedly were among, or who

supported, the rebels who persecuted Johnson’s family. What is lacking is any clear

indication of how Johnson would have fared under those politicians’ predecessors, to the

extent that incumbents were actually displaced in this approximately two-year window.

Nor has Johnson shown the kind of whole-party change in power on which his precedents

rely. Even though the agency did not expressly address these regime change precedents,

we conclude that any error is harmless because we are not persuaded that those precedents

require a different result here. See Li Hua Yuan v. Att’y Gen., 642 F.3d 420, 427 (3d Cir.

2011). We also do not accept Johnson’s argument that the BIA should have furnished a

fuller explanation of its determinations than the concise reasoning that the agency supplied.

See Filja, 447 F.3d at 256.

       The BIA did not abuse its discretion when it concluded that Johnson’s motion to

reopen was not exempt from the ninety-day default rule.

                                             V.


                                             13
      For the reasons discussed above, we will deny both of Johnson’s petitions. 10




10
  In light of this outcome, we need not separately address any aspects of the Attorney
General’s motion to dismiss.

                                           14